DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/19/2020 has been entered and fully considered.
Claims 1, 4, 7, 9, and 17 have been amended.
Claims 5-6, 8, and 18-19 have been canceled.
Claim 20 has been newly added.
Claims 1-4, 7, 9-17, and 20 are pending in Instant Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 10, and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over He et al. (USPGPub 2014/0183996), in view of Folsom et al. (USPGPub 2005/0070391), and further in view of Dieckhoff et al. (USPGPub 2018/0328447).	As per claim 1, He discloses a differential arrangement comprising: 	a gear stage that includes at least one input element and at least two output elements (see at least paragraph 0068; wherein with the magnetic flux conducting rotor C as the input and the high-speed and low-speed rotors as output), wherein at least one output element is connected to at least one electrical device (see at least paragraph 0056-0057; wherein the magnetic gear set could be integrated into an electric motor, where the rotor of the motor shares the same set of permanent magnets as one of the magnetic rotors H and L. This shared port could then be the control port for the CVT, its speed controlled by the motor…the magnetic gear set 12 has a stator 1 added, so that the stator 1 forms a motor MG1 with the magnetic pole rotor H, which acts as both the rotor of the motor MG1 and the high-speed rotor of the magnetic gear set) in order to distribute torque (see at least paragraph 0068; wherein the two magnetic rotors (denoted H1/L1 and H2/L2) in a magnetic differential gear set may have the same quantity of magnetic poles for relatively symmetrical output, as illustrated in FIGS. 6(a) through 6(c));	wherein the gear stage includes a magnetic three-shaft epicyclic gear unit including an inner ring having a first number of pole pairs, an outer ring having a second number of pole pairs, and a center ring having a number of pole rods (see at least paragraph 0048; wherein the higher speed magnetic rotating element with a lower quantity of magnetic pole pairs is referred to as the high-speed rotor H. The lower speed magnetic rotating element with a higher quantity of magnetic pole pairs is referred to as the low-speed rotor L. The intermediate rotating element between H and L with ferrous pole-pieces conducting magnetic flux between H and L is referred to as the magnetic flux conducting element or rotor C); 	wherein the pole rods of the center ring are arranged such that the pole rods modulate a magnetic field between the first number of pole pairs and the second number of pole pairs (see at least paragraph 0048; wherein the higher speed magnetic rotating element with a lower quantity of magnetic pole pairs is referred to as the high-speed rotor H. The lower speed magnetic rotating element with a higher quantity of magnetic pole pairs is referred to as the low-speed rotor L. The intermediate rotating element between H and L with ferrous pole-pieces conducting magnetic flux between H and L is referred to as the magnetic flux conducting element or rotor C); 	wherein the first number of poles pairs of the inner ring is more than the second number of pole pairs of the outer ring (see at least paragraph 0048; wherein the higher speed magnetic rotating element with a lower quantity of magnetic pole pairs is referred to as the high-speed rotor H. The lower speed magnetic rotating element with a higher quantity of magnetic pole pairs is referred to as the low-speed rotor L); 	wherein the inner ring has a slower rotational speed and a higher torque than the outer ring (see at least paragraph 0048; wherein the higher speed magnetic rotating element with a lower quantity of magnetic pole pairs is referred to as the high-speed rotor H. The lower speed magnetic rotating element with a higher quantity of magnetic pole pairs is referred to as the low-speed rotor L). He does not explicitly mention wherein the inner ring is connected to the at least one input element and the outer ring is connected to the at least two output elements; and wherein the inner ring, center ring, and outer ring are concentrically mounted, and the center ring is located radially between the outer ring and the inner ring.	However Folsom does disclose:	wherein the inner ring is connected to the at least one input element and the outer ring is connected to the at least two output elements (see at least abstract; wherein a first gear element (inner ring) coupled to an input drive shaft for power input from a prime mover (input element) of said vehicle and a third gear element (outer ring) coupled to an output shaft operatively driving the wheels (two output elements) of the vehicle).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Folsom with the teachings as in He. The motivation for doing so would have been to provide a hydro-mechanical torque vectoring differential that is efficient, durable, and fully controllable, see Folsom paragraph 0007.	He and Folsom do not explicitly mention wherein the inner ring, center ring, and outer ring are concentrically mounted, and the center ring is located radially between the outer ring and the inner ring.	However Dieckhoff does disclose:	wherein the inner ring, center ring, and outer ring are concentrically mounted, and the center ring is located radially between the outer ring and the inner ring (see at least paragraph 0013 and Figure 2; wherein the magnetic coupling gear unit includes an external rotor, an internal rotor arranged concentric to the external rotor, and a modulator ring which is arranged concentrically radially between the external rotor and the internal rotor. {Examiner notes: Figure 2 discloses the three elements (31, 41, 21) are concentrically mounted and that the modulator (41) ring (center ring) is radially located between the external (21) and internal (31) rotors, same as disclosed in subject application Figure 4}).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dieckhoff with the teachings as in He and Folsom. The motivation for doing so would have been to provide a torsional vibration damping arrangement which has an improved vibration damping behavior in a simple construction, see Dieckhoff paragraph 0005.	As per claim 2, He discloses wherein the electrical device is integrated into the differential arrangement (see at least paragraph 0070; wherein FIG. 6(c) illustrates another configuration for a cylindrically constructed magnetic differential).  	As per claim 3, He discloses wherein the electrical device is integrated into the gear stage (see at least paragraph 0056-0057; wherein the magnetic gear set could be integrated into an electric motor, where the rotor of the motor shares the same set of permanent magnets as one of the magnetic rotors H and L. This shared port could then be the control port for the CVT, its speed controlled by the motor…the magnetic gear set 12 has a stator 1 added, so that the stator 1 forms a motor MG1 with the magnetic pole rotor H, which acts as both the rotor of the motor MG1 and the high-speed rotor of the magnetic gear set).  	As per claim 7, He discloses wherein the electrical device is integrated into the gear stage via the outer ring (see at least paragraph 0070; wherein FIG. 6(c) illustrates another configuration for a cylindrically constructed magnetic differential).  	As per claim 10, He discloses wherein the at least one input element is a sum shaft (see at least paragraph 0068; wherein with the magnetic flux conducting rotor C as the input) and is mechanically driven (see at least paragraph 0012; wherein an internal combustion engine coupled to the input port of the assembly), and wherein each of the at least two output elements is connected to a shaft (see at least paragraph 0068 and Fig. 6c; wherein the high-speed and/or low-speed rotors as output).  	As per claim 16, He discloses wherein the at least one electrical device is connected to at least one further electrical device integrated into the differential arrangement (see at least Figure 6c).  	As per claim 17, He discloses a method of influencing the overall torque of a shaft using a differential arrangement having a gear stage comprising at least one input element and at least two output elements (see at least paragraph 0068; wherein with the magnetic flux conducting rotor C as the input and the high-speed and low-speed rotors as output), at least one output element of the at least two output elements being connected to at least one electrical device (see at least paragraph 0056-0057; wherein the magnetic gear set could be integrated into an electric motor, where the rotor of the motor shares the same set of permanent magnets as one of the magnetic rotors H and L. This shared port could then be the control port for the CVT, its speed controlled by the motor…the magnetic gear set 12 has a stator 1 added, so that the stator 1 forms a motor MG1 with the magnetic pole rotor H, which acts as both the rotor of the motor MG1 and the high-speed rotor of the magnetic gear set); 	wherein the gear stage includes a magnetic three-shaft epicyclic gear unit including an inner ring having a first number of pole pairs, an outer ring having a second number of pole pairs, and a center ring having a number of pole rods (see at least paragraph 0048; wherein the higher speed magnetic rotating element with a lower quantity of magnetic pole pairs is referred to as the high-speed rotor H. The lower speed magnetic rotating element with a higher quantity of magnetic pole pairs is referred to as the low-speed rotor L. The intermediate rotating element between H and L with ferrous pole-pieces conducting magnetic flux between H and L is referred to as the magnetic flux conducting element or rotor C); 	wherein the pole rods of the center ring are arranged such that the pole rods modulate a magnetic field between the first number of pole pairs and the second number of pole pairs (see at least paragraph 0048; wherein the higher speed magnetic rotating element with a lower quantity of magnetic pole pairs is referred to as the high-speed rotor H. The lower speed magnetic rotating element with a higher quantity of magnetic pole pairs is referred to as the low-speed rotor L. The intermediate rotating element between H and L with ferrous pole-pieces conducting magnetic flux between H and L is referred to as the magnetic flux conducting element or rotor C); 	wherein the first number of poles pairs of the inner ring is more than the second number of pole pairs of the outer ring (see at least paragraph 0048; wherein the higher speed magnetic rotating element with a lower quantity of magnetic pole pairs is referred to as the high-speed rotor H. The lower speed magnetic rotating element with a higher quantity of magnetic pole pairs is referred to as the low-speed rotor L); 	wherein the inner ring has a slower rotational speed and a higher torque than the outer ring (see at least paragraph 0048; wherein the higher speed magnetic rotating element with a lower quantity of magnetic pole pairs is referred to as the high-speed rotor H. The lower speed magnetic rotating element with a higher quantity of magnetic pole pairs is referred to as the low-speed rotor L). He does not explicitly mention the method comprising: combining a differential lock with the at least one electrical device; wherein the inner ring is connected to the at least one input element and the outer ring is connected to the at least two output elements; and wherein the inner ring, center ring, and outer ring are concentrically mounted, and the center ring is located radially between the outer ring and the inner ring.	However Folsom does disclose:	the method comprising: combining a differential lock with the at least one electrical device (see at least paragraph 0037; wherein when extreme conditions are encountered, such as in off road driving conditions, it may be preferable to have both driven wheels locked together in a fully locked differential mode); and 	wherein the inner ring is connected to the at least one input element and the outer ring is connected to the at least two output elements (see at least abstract; wherein a first gear element (inner ring) coupled to an input drive shaft for power input from a prime mover (input element) of said vehicle and a third gear element (outer ring) coupled to an output shaft operatively driving the wheels (two output elements) of the vehicle).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Folsom with the teachings as in He. The motivation for doing so would have been to provide a hydro-mechanical torque vectoring differential that is efficient, durable, and fully controllable, see Folsom paragraph 0007.	He and Folsom do not explicitly mention wherein the inner ring, center ring, and outer ring are concentrically mounted, and the center ring is located radially between the outer ring and the inner ring.	However Dieckhoff does disclose:	wherein the inner ring, center ring, and outer ring are concentrically mounted, and the center ring is located radially between the outer ring and the inner ring (see at least paragraph 0013 and Figure 2; wherein the magnetic coupling gear unit includes an external rotor, an internal rotor arranged concentric to the external rotor, and a modulator ring which is arranged concentrically radially between the external rotor and the internal rotor. {Examiner notes: Figure 2 discloses the three elements (31, 41, 21) are concentrically mounted and that the modulator (41) ring (center ring) is radially located between the external (21) and internal (31) rotors, same as disclosed in subject application Figure 4}).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dieckhoff with the teachings as in He and Folsom. The motivation for doing so would have been to provide a torsional vibration damping arrangement which has an improved vibration damping behavior in a simple construction, see Dieckhoff paragraph 0005.


Claims 4 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over He et al. (USPGPub 2014/0183996), in view of Folsom et al. (USPGPub 2005/0070391), in view of Dieckhoff et al. (USPGPub 2018/0328447), and further in view of Cheng (USPGPub 2014/0015362).	As per claims 4 and 20, He, Folsom, and Dieckhoff do not explicitly mention wherein the center ring includes a plurality of overlapping concentric ring sections.	However Cheng does disclose:	wherein the center ring includes a plurality of overlapping concentric ring sections (see at least paragraph 0010; wherein two rotors are non-coaxial and concentric coupling at the sphere zone faces with the maximum overlapped area).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cheng with the teachings as in He, Folsom, and Dieckhoff. The motivation for doing so would have been to provide a mechanism design of drive with multiple gear rotors to transmit torque to single output rotor and axle, the rotors of sphere zone coupling can generate efficient transmitting forces, and the gear ratios have more freedom than traditional magnetic coupling in mechanism design, see Cheng paragraph 0005.
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over He et al. (USPGPub 2014/0183996), in view of Folsom et al. (USPGPub 2005/0070391), in view of Dieckhoff et al. (USPGPub 2018/0328447), and further in view of Aoyama (USPGPub 2016/0079836).	As per claim 9, He, Folsom, and Dieckhoff do not explicitly mention wherein the outer ring is constructed as a difference shaft and coils are arranged around the outer ring.	However Aoyama does disclose:	wherein the outer ring is constructed as a difference shaft (see at least paragraph 0037; wherein this electrical rotating machine 100 allows high speed rotation of inner rotor 30 as well as low speed rotation of outer rotor 20 as shown in FIG. 5 because outer rotor 20 is rotated relative to stator 10 by reluctance torque, and inner rotor 30, which magnetic flux passes through outer rotor 20 or relay portion 21 to link, is rotated relative to stator 10 by magnetic torque) and coils are arranged around the outer ring (see at least Figure 1).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Aoyama with the teachings as in He, Folsom, and Dieckhoff. The motivation for doing so would have been to enhance acceleration performance and performance to clear differences in level, see Aoyama paragraph 0003.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over He et al. (USPGPub 2014/0183996), in view of Folsom et al. (USPGPub 2005/0070391), in view of Dieckhoff et al. (USPGPub 2018/0328447), and further in view of Imamura et al. (USPGPub 2011/0127095).	As per claim 11, He, Folsom, and Dieckhoff do not explicitly mention wherein the differential arrangement comprises a fixed-carrier transmission ratio, the fixed-carrier transmission ratio being a non- whole number fixed-carrier transmission ratio.	However Imamura does disclose:	wherein the differential arrangement comprises a fixed-carrier transmission ratio, the fixed-carrier transmission ratio being a non- whole number fixed-carrier transmission ratio (see at least paragraph 0043; wherein because the rotational speed of the differential part ring gear R0 is increased compared to the rotational speed of the differential part carrier CA0, the power distribution mechanism 16 functions as a speed increase mechanism, and the differential part 11 (power distribution mechanism 16) is in the fixed ratio state, that is, the stepped ratio state, in which the differential part 11 functions as a speed increaser with its transmission ratio .gamma.0 fixed at a value less than "1", for example about 0.7).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Imamura with the teachings as in He, Folsom, and Dieckhoff. The motivation for doing so would have been to provide a non-differential state in which the power distribution does not affect the differential action, see Imamura paragraph 0043.

Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over He et al. (USPGPub 2014/0183996), in view of Folsom et al. (USPGPub 2005/0070391), in view of Dieckhoff et al. (USPGPub 2018/0328447), in view of Imamura et al. (USPGPub 2011/0127095), and further in view of Official Notice.	As per claim 12, He, Folsom, Dieckhoff, and Imamura disclose the claimed invention except for wherein the fixed-carrier transmission ratio is not exactly -1 or +2 but a deviation of at least one of these values, wherein the deviation is at least 0.1%. It would have been an obvious matter of design choice to provide a deviation of 0.1% of at least -1 or +2, since such a modification would involve a mere change in a deviation number. A change in number is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCP 1955).	As per claim 13, He, Folsom, Dieckhoff, and Imamura disclose the claimed invention except for wherein the fixed-carrier transmission ratio is not exactly -1 or +2 but a deviation of at least one of these values, wherein the deviation is at least 1%. It would have been an obvious matter of design choice to provide a deviation of 1% of at least -1 or +2, since such a modification would involve a mere change in a deviation number. A change in number is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCP 1955).

Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over He et al. (USPGPub 2014/0183996), in view of Folsom et al. (USPGPub 2005/0070391), in view of Dieckhoff et al. (USPGPub 2018/0328447), and further in view of Severinsson et al. (USPGPub 2014/0162842).	As per claim 14, He, Folsom, and Dieckhoff do not explicitly mention wherein the gear stage comprises a limited-slip differential.	However Severinsson does disclose:	wherein the gear stage comprises a limited-slip differential (see at least paragraph 0046; wherein such disconnect unit can be adapted to disconnect the propulsion motor at a certain speed by either a centrifugal disconnect unit similar to the clutch described with reference to FIG. 9, or e.g. by a dog clutch or a limited slip clutch being controlled by a microprocessor).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Severinsson with the teachings as in He, Folsom, and Dieckhoff. The motivation for doing so would have been to minimizing high losses at high speeds coming from drag torque and field weakening and hence the fuel saving potential may be maximized, see Severinsson paragraph 0046.	As per claim 15, He, Folsom, and Dieckhoff do not explicitly mention wherein the gear stage comprises an electronically controlled limited-slip differential.	However Severinsson does disclose:	wherein the gear stage comprises an electronically controlled limited-slip differential (see at least paragraph 0046; wherein such disconnect unit can be adapted to disconnect the propulsion motor at a certain speed by either a centrifugal disconnect unit similar to the clutch described with reference to FIG. 9, or e.g. by a dog clutch or a limited slip clutch being controlled by a microprocessor).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Severinsson with the teachings as in He, Folsom, and Dieckhoff. The motivation for doing so would have been to minimizing high losses at high speeds coming from drag torque and field weakening and hence the fuel saving potential may be maximized, see Severinsson paragraph 0046.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2011/0037333 – Provides a magnetic gear comprising: a first movable member having a first set of magnetic poles, a second movable member having a second set of magnetic poles, and a third movable member having a set of pole pieces; wherein the first and second members have magnetic poles at different spacings and the pole pieces are arranged to modulate the magnetic field acting between the magnetic poles, and control means arranged to control rotation of one of the members so as to vary the gear ratio between the other two members.	US RE34,209 – Provides utilization of differential gearing for controlling power transmission in accordance with functions or conditions desired by the operator and, in particular, to a differential-gearing arrangement in which the pinion gears are controlled in a manner to achieve the desired transmission of rotating motion from input to output.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662